Johnson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the appraised values of the merchandise covered by the appeals' to reappraisement enumerated herein, less the additions made by the importer on entry because of advances by the Appraiser in similar eases, is equal to the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale *487to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States and that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the cases may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.